                    UNITED STATES DISTRICT COURT
            WESTERN DISTRICT OF TENNESSEE
                  EASTERN DIVISION


SMITH & NEPHEW, INC.,                      JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.

NEW HAMPSHIRE INSURANCE                    CASE NO: 04-3027-STA-cgc
COMPANY, ET AL.,
      Defendants.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Order
Granting Joint Motion To Dismiss Claims Against and By Defendant
New Hampshire Insurance Company entered on March 1, 2019, this
cause is hereby DISMISSED with prejudice.




                                           APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 3/4/2019                      THOMAS M. GOULD
                                    Clerk of Court

                                           s/Maurice B. BRYSON
                                    (By)    Deputy Clerk
